El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El demandante en nna acción reivindicatoría alegó que los bienes valían quinientos dólares. La demanda fué radi-cada en la corte de distrito el 10 de junio de 1926. La prneba documental aportada durante el juicio demostró; que la finca fné tasada para fines de contribución en la suma de $570, en 9 de julio de 1926.
El caso fné sometido por alegatos. El juez de distrito, a iniciativa propia, desestimó la cansa por1 falta de jurisdic-ción. La corte municipal tiene jurisdicción “en todos los asuntos civiles. . . basta la suma de quinientos dólares, in-tereses inclusive.” Estatutos Revisados de 1911, sección 1173. Cuando el valor de la finca en controversia no excede de (quinientos dólares y la súplica, como en el presente caso, es para recobrar la posesión solamente, la acción debe ser entablada ante nna corte municipal.
En nna acción para recobrar nna • parcela específica de terreno la demanda es prneba prima facie de valor. No es concluyente sobre ese punto. En ausencia de nna excepción previa y después de la presentación de prueba, el valor real, *517y no el alegado, es el que rige en lo que a la jurisdicción se refiere. 15 C. J., página 750, secciones 51 et seq.
En el presente caso no liubo variación material entre las alegaciones y la prueba. La alegación de que la finca valía quinientos dólares no niega necésariamente la idea de que ésta valiera más de quinientos dólares. El objeto de la alegación era demostrar que la corte de distrito tenía juris-dicción. Si el error se debió a una impresión errónea res-pecto a la suma jurisdiccional exacta, a un lapsus linguae en el dictado, o a una omisión de parte del taquígrafo, ello no es importante. El demandado no fué inducido a error en forma alguna en su propio perjuicio. No levantó ninguna cuestión de incongruencia (variance). No se opuso a la jurisdicción, de la corte. No compareció a la vista en apela-ción ni ha radicado alegato. La jurisdicción de la corte de distrito quedó suficientemente establecida mediante una cer-tificación librada por el Departamento de Hacienda, presen-tada como prueba, obviamente, para ese fin, sin objeción por parte del demandado. El juez de distrito debió haber re-suelto el caso sobre los méritos.

La sentencia apelada debe ser revocada.

El Juez Asociado Señor Texidor no intervino.